DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 01/07/2021 have been fully considered but they are not persuasive. 
Applicant’s Argument: As to claim 1, Applicant argues that Onggosanusi does not teach or disclose the amended section of claim 1. Because, Applicant’s review of Onggosanusi finds discussion that the first CSI report is associated with a first CSI-RS resource, and the second CSI report is associated with a second CSI-RS resource. Therefore, in Onggosanusi, both the resources for the first CSI report and the resources for the second CSI report must be set. This is in complete contrast to claim 1 in which “one resource of the at least two resources is configured only for reporting the second information of the second CSI-RS.”
Examiner’s Response: Examiner respectfully disagrees. As to claim 1, Onggosanusi discloses a method for a user equipment (UE) to transmit Channel State Information (CSI) in a wireless communication system (see the abstract and paragraph 0079), comprising: receiving, from a base station (BS), a first CSI-Reference Signal (CSI-RS) related to a CSI-RS resource of a non-precoded CSI-RS type (see Fig. 6, blocks 601-603 and paragraphs 0170-0173); reporting, to the BS, a first information that includes a first Precoding Matrix Indicator (PMI) of the first CSI-RS (see Fig. 6, blocks 604-605 and paragraph 0173), receiving, from the BS, a second CSI-RS related to a CSI-RS or for reporting the second information of the second CSI-RS (the underlined limitation is an optional limitation and therefore no patentable weight has been given to this limitation). It appears that both the resources for the first CSI report and the resources for the second CSI report are set in reference Onggosanusi. However, this reference still teaches all the limitations cited in claim 1, because “or” in the last limitation of claim 1 makes it optional for the first resources to report the second information of the second CSI-RS, hence no patentable weight has been given to this limitation. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, 10, 11, 16, and 17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onggosanusi et al. (hereinafter, referred to as Onggosanusi) (US2016/0156401).
As to claim 1, Onggosanusi discloses a method for a user equipment (UE) to transmit Channel State Information (CSI) in a wireless communication system (see the abstract and paragraph 0079), comprising: receiving, from a base station (BS), a first CSI-Reference Signal (CSI-RS) related to a CSI-RS resource of a non-precoded CSI-RS type (see Fig. 6, blocks 601-603 and paragraphs 0170-0173); reporting, to the BS, a first information that includes a first Precoding Matrix Indicator (PMI) of the first CSI-RS (see Fig. 6, blocks 604-605 and paragraph 0173), receiving, from the BS, a second CSI-RS related to a CSI-RS resource of a beamformed CSI-RS type (see Fig. 6, blocks 601-603 and paragraphs 0170-0173 and see paragraph 0096 that shows the beamformed CSI-RS type is the same as precoded CSI-RS type); and reporting, to the BS, a second or for reporting the second information of the second CSI-RS (the underlined limitation is an optional limitation and therefore no patentable weight has been given to this limitation). 
As to claim 10, Onggosanusi discloses a user equipment transmitting Channel State Information (CSI) in a wireless communication system, (see the abstract and paragraph 0079), the user equipment comprising: a Radio Frequency (RF) unit configured to transmit/receive a radio signal (see Fig. 1 A, block 123 and see paragraph 0077); and a processor configured to control the RF unit (see Fig. 1A, block 121 and paragraph 0077), wherein the processor is further configured to: receive, from a base station (BS), a first CSI-Reference Signal (CSI-RS) related to a CSI-RS resource of a non-precoded CSI-RS type (see Fig. 6, blocks 601-603 and paragraphs 0170-0173); report, to the BS, a first information that includes a first Precoding Matrix Indicator (PMI) of the first CSI-RS (see Fig. 6, blocks 604-605 and paragraph 0173), receive, from the or for reporting the second information of the second CSI-RS (the underlined limitation is an optional limitation and therefore no patentable weight has been given to this limitation). 
As to claims 2 and 11, Onggosanusi discloses that a derivation of the first information and a derivation of the second information are independently performed (see paragraphs 0138 and 0148).
As to claims 7 and 16, Onggosanusi discloses that when an aperiodic CSI reporting is triggered, reporting of at least some of the first information and the second information is selectively triggered (see paragraphs 0110 and 0170-0175).
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi, in view of Ko et al. (hereinafter, referred to as Ko) (US 8,687,555).
As to claims 3 and 12, Onggosanusi does not disclose a reporting period of the first PMI is configured as an integer multiple of a reporting period of the second PMI. Ko, in the same field of endeavor, discloses a method for transmitting channel state information (see the abstract). Ko in Fig. 30 shows that when a periodic CSI reporting is triggered (see paragraphs 0162 and 0432-0433), a reporting period of the first PMI is configured (see Fig. 30, the reporting period of W1) as an integer multiple of a reporting period of the second PMI (i.e., 16 vs. 2 and paragraphs 0432 and 0433). It would have 
As to claims 6 and 15, Onggosanusi discloses that the first PMI is transmitted in a Physical Uplink Control Channel (PUCCH) (see paragraph 0184). Onggosanusi does not expressly disclose that the PUCCH format is 2a or 3. Ko, in the same field of endeavor, discloses a method for transmitting channel state information (see the abstract). Ko further discloses that the PUCCH format can be 2a (see paragraph 0121). There are finite number of formats known in the art for the PUCCH and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to use the format disclosed by Ko in order to obtain predictable results.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi, in view of Han et al. (hereafter, referred to as Han) (US 2013/0148613).
As to claims 9 and 18, Onggosanusi discloses all the subject matters claimed in claims 9 and 18, except that the second RI is reported on a same PUCCH (physical uplink control channel) cyclic shift resource as the second PMI and the CQI. Han, in the same field of endeavor, discloses a method for reporting CSI in a wireless communication system (see the abstract). Han further discloses that in case RI reporting is configured, the second RI is reported on a same PUCCH (physical uplink control channel) cyclic shift resource as the second PMI and the CQI (see paragraph 0235). It would have been obvious to one of ordinary skill in the art before the effective .
Allowable Subject Matter
Claims 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEILA MALEK whose telephone number is (571)272-8731.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LEILA . MALEK
Examiner
Art Unit 2632



/LEILA MALEK/Primary Examiner, Art Unit 2632